DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 06/03/2020. Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, Jr. et al. (US 9,362,618) in view of Crowley (US 2012/0080528).

Regarding claim 1: Alberth disclose an article of clothing comprising: 
a clothing body adapted to be worn by a user (Fig. 1 item 10); 
(Fig. 1 and 2, item 14), the pocket assembly including 
an inner panel disposed as a part of the pocket assembly (Fig. 2, item 18), 
the inner panel including an electrically conductive material (Col. 1, Line 67- Col. 2, Line 2 and Col. 2, Line 50-56), and 
an outer panel disposed as a part of the pocket assembly that is farther than the inner panel from a user wearing the article of clothing (Fig. 2, item 16).
Alberth does not explicitly disclose a radio-frequency identification tag coupled to the clothing body, the radio- frequency identification tag storing radio-frequency shielding information.
In analogous art regarding RFID, Crowley disclose a radio-frequency identification tag coupled to the clothing body, the radio- frequency identification tag storing radio-frequency shielding information (¶0050).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a radio-frequency identification tag coupled to the clothing body, the radio- frequency identification tag storing radio-frequency shielding information, as disclose by Crowley, to the article of clothing of Alberth. The motivation is to be able to communicate with other devices and/or identified the article of clothing.

Regarding claim 2: The combination of Alberth and Crowley disclose the article of clothing according to claim 1, wherein the pocket assembly is configured to hold a portable electronic device that emits radio-frequency energy (Alberth: Col. 2, Lines 2-4), and wherein the electrically conductive material comprises shield material that shields a user from the radio- (Alberth: Col. 2, Line 50-56 and Col. 3, Lines 6-9).

Regarding claim 4: The combination of Alberth and Crowley disclose the article of clothing according to claim 1, wherein the radio-frequency identification tag is located within the pocket assembly between the inner panel and the outer panel (Crowley: ¶0050: into crevices in produce (hence between inner and outer panel)).

Regarding claim 11: Claim 11 recite a method with the functional limitation of claim 2 and therefore is rejected for the same reasons of claim 2.

Regarding claim 13: Claim 13 recite a method with the functional limitation of claim 4 and therefore is rejected for the same reasons of claim 4.

Claims 3, 5-8, 12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, Jr. et al. (US 9,362,618) in view of Crowley (US 2012/0080528) and further in view of Ford et al. (US 2017/00412296).

Regarding claim 3: The combination of Alberth and Crowley disclose the article of clothing according to claim 1, wherein the radio-frequency identification tag is located in the pocket assembly (Crowley: Fig. 7)  and the pocket assembly is configured to hold a portable electronic device that emits radio-frequency energy (Alberth: Col. 2, Lines 2-4) but does not explicitly disclose that said portable electronic device stored in the pocket assembly is coupled to (mobile device) couple and communicate with a tag attach to a clothing (¶0465).
Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of said portable electronic device stored in the pocket assembly is coupled to and communicates with the radio-frequency identification tag, in view of the teachings of Ford, to the system of The combination of Alberth and Crowley. The motivation is to allow the portable device to communicate while adding an extra layer of security (¶0465).

Regarding claim 5: The combination of Alberth and Crowley disclose the article of clothing according to claim 1, but does not explicitly disclose wherein the radio-frequency identification tag includes at least one file with the radio-frequency shielding information including a list of frequencies and effective radio-frequency shielding of the electrically conductive material at the frequencies included in the list.
In analogous art regarding RFID and mobile device communicating systems, Ford disclose wherein the radio-frequency identification tag includes at least one file with the radio-frequency shielding information including a list of frequencies and effective radio-frequency shielding of the electrically conductive material at the frequencies included in the list (¶0465: Although Bluetooth is utilized in this example, it is not meant to be limiting any way, where one skilled in the art would appreciate that any like transmitting technology would satisfy the communications requirements (for example, require frequencies for communicating) between the mobile device and the transmitter.).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the radio-frequency identification tag includes at least one file with the radio-frequency shielding information including a list of frequencies and effective radio-frequency shielding of the electrically conductive material at the frequencies included in the list, as taught by Ford, to the combination of Alberth and Crowley. The motivation is to allow the portable device to communicate while adding an extra layer of security (¶0465).

Regarding claim 6: The combination of Alberth and Crowley disclose the article of clothing according to claim 1, but does not explicitly disclose wherein the radio-frequency identification tag includes at least one file with radio-frequency shielding information including information corresponding to at least one portable electronic device.
In analogous art regarding RFID and mobile device communicating systems, Ford disclose wherein the radio-frequency identification tag includes at least one file with radio-frequency shielding information including information corresponding to at least one portable electronic device. (¶0465.).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the radio-frequency identification tag includes at least one file with radio-frequency shielding information including information corresponding to at least one portable electronic device, as taught by Ford, to the combination of Alberth and (¶0465).

Regarding claim 7: The combination of Alberth, Crowley and Fords disclose the article of clothing according to claim 6, a first information file that includes information corresponding to a first portable electronic device manufacturer (Ford: ¶0465: the transmitter may have a unique identifier (UDID) that is assigned to a user's account), but it does not explicitly disclose a second information file that includes information corresponding to a second portable electronic device manufacturer. However, this is merely a duplication of the already disclose limitation with a first information. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to duplicate the limitation of the first information and first portable device with a second information and second device since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 8: The combination of Alberth, Crowley and Fords disclose the article of clothing according to claim 7, wherein the first information file is encrypted with a first key corresponding to the first portable electronic device manufacturer (Ford: ¶0465-0466), but it does not explicitly disclose and wherein the second information file is encrypted with a second key corresponding to the portable electronic second device manufacturer. However, this is merely a duplication of the already disclose first information file is encrypted with a first key. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to duplicate the limitation of the first information file is encrypted with a first key 

Regarding claim 12: Claim 12 recite a method with the functional limitation of claim 3 and therefore is rejected for the same reasons of claim 3.

Regarding claim 14: Claim 14 recite a method with the functional limitation of claim 5 and therefore is rejected for the same reasons of claim 5.

Regarding claim 15: Claim 15 recite a method with the functional limitation of claim 6 and therefore is rejected for the same reasons of claim 6.

Regarding claim 16: Claim 16 recite a method with the functional limitation of claim 7 and therefore is rejected for the same reasons of claim 7.

Regarding claim 17: Claim 17 recite a method with the functional limitation of claim 8 and therefore is rejected for the same reasons of claim 8.


Regarding claim 19: Alberth disclose an article of clothing comprising: 
a clothing body adapted to be worn by a user (Fig. 1 item 10); 
a pocket assembly formed as part of the clothing body (Fig. 1 and 2, item 14), the pocket assembly including 
(Fig. 2, item 18), the inner panel including an electrically conductive material (Col. 1, Line 67- Col. 2, Line 2 and Col. 2, Line 50-56) wherein the electrically conductive material comprises radio-frequency shield material that shields a user from the radio-frequency energy emitted from a portable electronic device (Alberth: Col. 2, Line 50-56 and Col. 3, Lines 6-9); and 
an outer panel disposed as a part of the pocket assembly that is farther than the inner panel from a user wearing the article of clothing (Fig. 2, item 16).
Alberth does not explicitly disclose a radio-frequency identification tag coupled to the clothing body, the radio- frequency identification tag storing radio-frequency shielding information regarding the electrically conductive material of the article of clothing, the radio-frequency identification tag comprising an antenna, where the radio-frequency identification tag is powered via radio- frequency signals received via the antenna, where the radio-frequency identification tag communicates the radio-frequency shielding information via the antenna, and where the radio- frequency identification tag is located within the pocket assembly between the inner panel and the outer panel.
In analogous art regarding RFID, Crowley disclose a radio-frequency identification tag coupled to the clothing body, the radio- frequency identification tag storing radio-frequency shielding information (¶0050) and the radio frequency comprising an antenna (Fig. 1, item 1, ¶0034); and where the radio- frequency identification tag is located within the pocket assembly between the inner panel and the outer panel. (¶0050: into crevices in produce (hence between inner and outer panel)).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a radio-frequency identification tag coupled to the 
The combination of Alberth and Crowley does not explicitly disclose, the radio- frequency identification tag storing radio-frequency shielding information regarding the electrically conductive material of the article of clothing, where the radio-frequency identification tag is powered via radio-frequency signals received via the antenna, where the radio-frequency identification tag communicates the radio-frequency shielding information via the antenna.
In analogous art regarding RFID and mobile device communicating systems, Ford disclose the radio- frequency identification tag storing radio-frequency shielding information regarding the electrically conductive material of the article of clothing, where the radio-frequency identification tag is powered via radio-frequency signals received via the antenna, where the radio-frequency identification tag communicates the radio-frequency shielding information via the antenna. (¶0465).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of the radio- frequency identification tag storing radio-frequency shielding information regarding the electrically conductive material of the article of clothing, where the radio-frequency identification tag is powered via radio-frequency signals received via the antenna, where the radio-frequency identification tag communicates the radio-frequency shielding information via the antenna., as disclose by Ford, to the system of the (¶0465).

Regarding claim 20: The combination of Alberth, Crowley and Fords disclose the article of clothing according to claim 19, wherein the radio-frequency identification tag is located in the pocket assembly (Crowley: Fig. 7) so that an electronic device stored in the pocket is coupled to and communicates with the radio-frequency identification tag (Ford: ¶0465).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, Jr. et al. (US 9,362,618) in view of Crowley (US 2012/0080528) and further in view of Bandy et al. (US 7,148,803).


Regarding claim 9: The combination of Alberth and Crowley disclose the article of clothing according to claim 1, wherein the radio-frequency identification tag comprises: 
an antenna (Fig. 1, item 1, ¶0034); but does not explicitly disclose  
a memory, where the memory stores at least an identifier of the radio-frequency identification tag; and 
a controller coupled to the antenna and coupled to the memory, where the controller is powered via radio frequency signals received via the antenna and communicates information including at least the identifier of the radio-frequency identification tag via the antenna.
In analogous art regarding RFID tag, Bandy disclose an RFID tag comprising:
(Fig. 2, item 256, Col. 10, Lines 6-13); and 
a controller coupled to the antenna and coupled to the memory (Fig. 2, item 240), where the controller is powered via radio-frequency signals received via the antenna and communicates information including at least the identifier of the radio-frequency identification tag via the antenna (Col. 2, Lines 41-57).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the features of a memory, where the memory stores at least an identifier of the radio-frequency identification tag; and 
a controller coupled to the antenna and coupled to the memory, where the controller is powered via radio-frequency signals received via the antenna and communicates information including at least the identifier of the radio-frequency identification tag via the antenna, as disclose by Bandy, to the tag of the combination of Alberth and Fords. The motivation is to make the tag more efficient.

Regarding claim 18: Claim 18 recite a method with the functional limitation of claim 9 and therefore is rejected for the same reasons of claim 9.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

	







 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689